EXHIBIT 16.1 Letter from Malcolm L. Pollard, Inc., dated November 11, 2011, regarding changes in certifying accountant. MALCOLM L. POLLARD, INC 4845 W. LAKE ROAD, # 119 ERIE, PA 16505 (814)838-8258FAX (814)838-8452 November 11, 2011 Securities and Exchange Commission Washington, DC RE: Form 8-K Global Entertainment Holdings, Inc.-Change in Registrant’s Certifying Accountant I have reviewed the above document and agree with all statements relating to Malcolm L. Pollard, Inc. Malcolm L. Pollard, Inc. Malcolm L. Pollard, CPA
